DETAILED ACTION
This action is pursuant to the claims filed on January 27, 2021. Currently claims 1-7, 17-18, 20, 22-23, 25, 28-29, 31, 33-34, 36, 38, 40-42, and 44-45 are pending with claims 17-18, 20, 22-23, 25, 28-29, 31, 33-34, 36, and 38 withdrawn from consideration, claims 8-16, 19, 21, 24, 26-27, 30, 32, 35, 37, 39, and 43 canceled, claims 1 and 40 amended, and claims 44-45 newly added. Below follows a complete final action on the merits of claims 1-7, 40-42, and 44-45. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings filed January 21, 2021 are objected to because Figs. 5-14 contain images that are not clear. For example, the graphs of Figs. 5-8 contain information that is unreadable. Further it appears Figs. 10A-12 contain images that rely on color for proper understanding and the grayscale makes the images unclear. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44 and 45 recite the limitation “where the method comprises heating the arterial and/or vascular tissue of the subject to between 40 Deg C to about 49 Deg C using microwave power of up to 15 W” in lines 1-3. However, it is unclear if this method step is in addition to or the same as the previously recited heating to 40 Deg C to about 49 Deg C using microwave 
Claims 44 and 45 are also rejected for reciting the limitation “up to 15W” in line 3. However, claims 1 and 40, which claims 44 and 45 depend recite the power as “1 W – 15 W”. Thus, it is unclear is claims 44 and 45 intend to include values outside the recite range in claims 1 and 44 (i.e. 0.5 W). For examination purposes this limitation will be interpreted as “1 W – 15 W”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 40, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al (US PGPUB: 2013/0282084) in view of Vrba et al (US PGPUB: 2019/0069949; provisional application filed 12/3/2014), further in view of  Kasprzyk et al (US PGPUB: 2015/0080875). 
Regarding independent claim 1, Mathur discloses a method of treating or preventing an arterial and/or vascular complication, said method comprising applying a heat treatment to an arterial and/or vascular tissue of a subject in need thereof (at least [0019]-[0020], [0033], [0107], [0134] refer to applying heat to vascular tissue to reduce stenosis), the method comprising:
delivering microwave energy having a frequency ([0107]). 
While Mathur discloses delivering microwave energy, Mathur does not explicitly disclose the frequency is between about 5GHz to about 15GHz, wherein the microwave energy is delivered at a power of between about 1W to about 15W, and wherein the microwave energy is applied to heat and maintain the arterial and/or vascular tissue of the subject at a temperature for a period of time between about 15s to 180s. 
However, Vrba discloses a microwave device for delivering treatment to arterial tissue (at least [0007], [0010], [0015], [0214] [0591] discuss applying heat via microwave energy to target tissue). The system delivers microwave energy at a frequency of “between 10 GHz and 100 GHz” ([0591]; note 10 GHz – 15 GHz of claimed invention is disclosed in this range) for a period of time “between 30 seconds and 2 minutes” ([0591]; note 30s-180s of claimed invention is disclosed in this range); and at a power of “between 1 W and 30 W” ([0591]; (note 1 W – 15 W of the claimed invention is disclosed in this range). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Mathur to incorporate the frequency is between about 5GHz to about 15GHz, wherein the microwave energy is delivered at a power of between about 1W to about 15W, and wherein the microwave energy is applied to heat and maintain the arterial and/or vascular tissue of the subject at a temperature for a period of time between about 15s to 180s of Vrba. This configuration provides the advantage of therapeutically effecting neuromodulation of the targeted tissue to treat various medical condition disorders and diseases ([0006]), including arterial and/or vascular complications ([0007]). 
Further, while Mathur/Vrba disclose delivering microwave energy for a time period of a wattage and frequency, Mathur/Vrba do not explicitly disclose maintain the arterial and/or vascular tissue of the subject at about 40 Deg C to about 49 Deg C. 
However, Kasprzyk discloses a microwave ablation system (abstract) for treating vascular complications ([0005]). The system delivers microwave energy to maintain the target tissue at a temperature from 40 deg C to 49 Deg C ([0025], [0026]; [0122]) for a period of time 
Regarding dependent claim 2, in view of claim 1, Mathur further discloses wherein the arterial and/or vascular complication is a cardiovascular disease ([0107] refers to treating stenosis), peripheral arterial disease and/or peripheral vascular disease. Examiner notes remainder of limitations are in the alternative. 
Regarding dependent claim 3, in view of claim 1, Mathur further discloses wherein the arterial and/or vascular tissue is a diseased and/or damaged arterial and/or vascular tissue ([0020], [0107], [0128] refer to treating diseased/damaged vascular tissue as a result of stenosis).
Regarding dependent claim 4, in view of claim 1, Mathur further discloses wherein the arterial and/or vascular complication is a disease and/or condition selected from the group consisting of atherosclerosis ([0132]); stenosis ([0107]) and some complication or effect associated with an existing treatment for the same, including restenosis ([0107]). 
Regarding dependent claim 5, in view of claim 1, Mathur further discloses wherein the subject in need thereof is a human or animal subject suffering from or predisposed and/or susceptible to a vascular or arterial complication ([0107] refer to the subject as suffering from stenosis as a result of stent placement, interpreted as predisposed to a vascular complication).
Regarding dependent claim 6, in view of claim 5, Mathur further discloses wherein the subject in need thereof is suffering from a one or more selected from the group consisting of: (i) cardiovascular disease cardiovascular disease ([0107], [0132]-[0133]); (ii) (iii) stenosis ([0107]); (iv) arterial/vascular occlusion ([0020]); and (v) is susceptible or predisposed to any one of (i)-(iv) ([0107]).
Regarding dependent claim 7, in view of claim 1, Mathur further discloses wherein the subject in need thereof has been fitted with a stent ([0107] refers to treating stenosis as a result of prior stent implantation). 
Regarding dependent claim 44, in view of the combination of claim 1, Mathur/Vrba/Kasprzyk discloses wherein the method comprises heating the arterial and/or vascular tissue of the subject to between about 40 Deg C to about 49 Deg C using microwave power of up to 15 W (see claim 1 and 112b interpretation above). 
Kasprzyk discloses that the system provides feedback control that utilizing a predetermined energy level for maintaining the temperature in the desired range ([0122]). Kasprzyk does not explicitly disclose then reducing the microwave power to between about 1W to about 5W to maintain the temperature of the arterial and/or vascular tissue of the subject at between 40 Deg C to about 49 Deg C.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the method of Mathur/Vrba/Kasprzyk to incorporate the step of reducing the microwave power to between about 1W to about 5W to maintain the temperature because all the claimed elements were known in the prior art and one skilled could have combined the elements as claimed by known method to achieve the predictable result of maintaining the temperature using a power in the range of 1W to 5W (See MPEP 2143(I)(A)). 
Regarding independent claim 40, Mathur discloses a method of activating and/or priming/preparation an immune response within or in the vicinity of, an atheroma and/or atherosclerotic plaque, said method comprising applying a heat treatment to an atheroma and/or atherosclerotic plaque ([0126] refers to applying heat to tissue and triggering an immune response (i.e. the activation of heat shock proteins that trigger signal to the immune system that sick cells require removal), where [0018], [0127], [0132] refers to applying the treatment to plaque and/or atheroma and/or atherosclerotic diseased tissue); wherein the heat treatment comprises: 
delivering microwave energy having a frequency ([0107]). 
While Mathur discloses delivering microwave energy, Mathur does not explicitly disclose the frequency is between about 5GHz to about 15GHz, wherein the microwave energy is delivered at a power of between about 1W to about 15W, and wherein the microwave energy is applied to heat and maintain the 5Application Serial No. 15 938,238 Amendment and Responsearterial and/or vascular tissue of the subject at a temperature for a period of time between about 15s to 180s.
However, Vrba discloses a microwave device for delivering treatment to arterial tissue (at least [0007], [0010], [0015], [0214] [0591] discuss applying heat via microwave energy to target tissue). The system delivers microwave energy at a frequency of “between 10 GHz and 100 GHz” ([0591]; note 10 GHz – 15 GHz of claimed invention is disclosed in this range) for a period of time “between 30 seconds and 2 minutes” ([0591]; note 30s-180s of claimed invention is disclosed in this range); and at a power of “between 1 W and 30 W” ([0591]; (note 1 W – 15 W of the claimed invention is disclosed in this range). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Mathur to incorporate the frequency is between about 5GHz to about 15GHz, wherein the microwave energy is delivered at a power of between about 1W to about 15W, and wherein the microwave energy is applied to heat and maintain the arterial and/or vascular tissue of the subject at a temperature for a period of time between about 15s to 180s of Vrba. This 
Further, while Mathur/Vrba disclose delivering microwave energy for a time period of a wattage and frequency, Mathur/Vrba do not explicitly disclose maintain the arterial and/or vascular tissue of the subject at about 40 Deg C to about 49 Deg C. 
However, Kasprzyk discloses a microwave ablation system (abstract) for treating vascular complications ([0005]). The system delivers microwave energy to maintain the target tissue at a temperature from 40 deg C to 49 Deg C ([0025], [0026]; [0122]) for a period of time of 60 sec to 180 secs ([0026]; [0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Mathur/Vrba to incorporate maintain the arterial and/or vascular tissue of the subject at about 40 Deg C to about 49 Deg C of Kasprzyk because maintaining an appropriate temperature and period of time properly treats a disease ([0122]). 
Regarding dependent claim 45, in view of the combination of claim 40, Mathur/Vrba/Kasprzyk discloses wherein the method comprises heating the arterial and/or vascular tissue of the subject to between about 40 Deg C to about 49 Deg C using microwave power of up to 15 W (see claim 40 and 112b interpretation above). 
Kasprzyk discloses that the system provides feedback control that utilizing a predetermined energy level for maintaining the temperature in the desired range ([0122]). Kasprzyk does not explicitly disclose then reducing the microwave power to between about 1W to about 5W to maintain the temperature of the arterial and/or vascular tissue of the subject at between 40 Deg C to about 49 Deg C.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the method of Mathur/Vrba/Kasprzyk to incorporate the step of reducing the microwave power to between about 1W to about 5W to maintain the temperature because all the claimed elements were known in the prior art and one skilled could have combined the elements as claimed by known method to achieve the predictable result of maintaining the temperature using a power in the range of 1W to 5W (See MPEP 2143(I)(A)). 
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur et al (US PGPUB: 2013/0282084) in view of Vrba et al (US PGPUB: 2019/0069949; provisional application filed 12/3/2014) and Kasprzyk et al (US PGPUB: 2015/0080875), further in view of Stone et al (US PGPUB: 2006/0235286). 
Regarding dependent claims 41 and 42, in view of claim 40, although Mathur discloses delivering heat treatment to atheroma and/or atherosclerotic plaque to trigger an immune response that the diseased cells require removal, Mathura does not explicitly disclose wherein the immune response renders the atheroma, atherosclerotic plaque, or a cell or cells more susceptible to the action of a pharmacologically active agent as compared to an atheroma, atherosclerotic plaque, or a cell or cells not exposed to said heat treatment (claim 41) and wherein the pharmacologically active agent is a systemic pharmacologically active agent, or an agent with local action (claim 42). 
However, Stone discloses a treatment for removing atherosclerotic material of a blood vessel by delivering heat treatment (abstract). The system heats the target blood vessel and maintains a controlled environment ([0101]; note the cells within the controlled environment that received heat treatment are more susceptible to the local drug delivery than cells outside the controlled environment that did not receive the heat treatment) and then delivers a restenosis . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 40 have been considered but are moot because the new ground of rejection (necessitated by the amendment) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However in the interest on compact prosecution the following argument is addressed: 
Applicant argues “It is also clear that the primary purpose of Mathur is to remodel artery tissue using heat to provide tissue surface temperatures in the range of about 50°C to about 65°C - this may open up the arteries (see, [0159]). This is far removed from the claimed invention whereby the methods involve maintaining a tissue temperature of between about 40 DegC to about 49 DegC for a period of time between 15s to 180s using microwave energy to achieve an immune response cascade, as outlined above” (Remarks, p. 9). 
Examiner notes that while Mathur may disclose remodeling the arterial tissue, this remodeling is still done to treat an arterial and/vascular complication ([0019]-[0020], [0033], [0107], [0134] discusses treating stenosis) as well as achieve an immune response ([0126] refers to using thermal therapy to trigger activation of heat shock proteins that trigger signal to the immune system that sick cells require removal). 
It is noted that the amendment to the claim necessitated a new grounds of rejection in view of Mathur, Vrba, and Kasprzyk which discloses maintaining the temperature of the tissue at a temperature between 40 DegC to 49 DegC to treat a disease (see above).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794